Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-18, as amended 17 MAR. 2022, are pending and have been considered as follows; claims 6, 8, 11, 13-14, and 16-17 remain withdrawn as previously detailed:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 15 ln. 3-4: the recitation(s) of "the series of top flanges includes flanges and series of bottom flanges include flanges, the flanges being folded back onto itself" is vague, indefinite, and confusing as being unclear as lacking proper antecedent basis. 
First, after "top flanges includes flanges" (ln. 3), the word --the-- should be inserted to specify which "series" is being referred to.
Second, after "bottom flanges" (ln. 3) the word "include" should be replaced by --includes--.
Third, after "include flanges", "the flanges" should be replaced by --each flange--.



Claim Rejections - 35 USC § 102 
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-5, 7, 9-10, 12, 15, 18 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Hartman et al. US 4682456 A (Hartman).
As per claim 1, Hartman teaches decking ("Flooring System" title) comprising 
a panel (corrugated sheet 10, FIG. 3) of uniform thickness sheet metal ("metal decking" Cl. 1 ln. 5) having a repeating pattern of top flanges (see "pattern" of crests 12 and sections of cover 50, FIG. 3) and bottom flanges (valleys 14, FIG. 3) connected by webs (see at least four vertically extending portions of dividing channel 40 and webbing 16, FIG. 3) therebetween, 
wherein at least one flange is comprised of a plurality of folded-layer segments (see left-to-right segments between 53 and 52, between 52 and 52, between 52 and 52, and between 52 and 53, FIG. 3) adjacent to each other in a parallel (see FIG. 3; these elements all extend parallel in the depth direction of the view) stacked position (see sections of cover 50 stacked over 14) to increase the thickness of the flange (see "thickness" between 50 and 14, FIG. 3).  

As per claim 2, Hartman teaches the limitation according to claim 1, wherein the top flanges and the bottom flanges are parallel to one another (see FIG. 3; these elements 12, 50, and 14 are recognized as parallel as they would extend in a direction into the page).  

As per claim 3, Hartman teaches the limitation according to claim 1, wherein the panel comprises: 
a) a series (see "series" of crests 12 and sections of cover 50, FIG. 3) of adjacent top flanges of the pattern of top flanges and a series of adjacent bottom flanges (see "series" of valleys 14, FIG. 3) of the pattern of bottom flanges; 
b) wherein each top flange has a first and second end and each bottom flange has a first and second end (see first "left" end and second "right" end of the sections as above identified); 
c) wherein the first end of one bottom flange is connected to the second end of one top flange and the second end of the bottom flange is connected to the first end of a different top flange (see FIG. 3; note the various ends are recognized as "connected" as broadly claimed).  

As per claim 4, Hartman teaches the limitation according to claim 3, wherein at least one flange (50, FIG. 3) is folded from each end (see folds are 53, left side and 53, right side, FIG. 3) to make up multiple folds defining two separate spaced-apart switch-back configurations with a gap (see gap at the lead line 53, FIG. 3) therebetween providing a three deep layer flange (see two elements above and below the lead line at 53 and a third element at lead line at 15; this is recognized as "a three deep layer flange" as broadly claimed).

As per claim 5, Hartman teaches the limitation according to claim 4, wherein the gap is facing outwardly (see "gap" facing towards the upper right, FIG. 3) from a cavity (see "cavity" below the joint at 15, 50, proximate reference character 17) defined by the flange and adjacent webs. 

As per claim 7, Hartman teaches the limitation according to claim 3, wherein each flange has a width equal to a spacing of the webs (see at least four vertically extending portions of dividing channel 40 and webbing 16, FIG. 3).  

As per claim 9, Hartman teaches the limitation according to claim 3, wherein each flange is folded from each flange end to make up a single switch-back configuration providing a three deep layer flange (see "single switch-back" at 53). 
As per claim 10, Hartman teaches the limitation according to claim 9, wherein each layer is parallel to the other layer over the entire width of the flange (see "parallel" FIG. 3).

As per claim 12, Hartman teaches the limitation according to claim 3, wherein  an outermost portion of the flanges has double-folded elements on one side of the flange (see "double folded" at leftmost extent of FIG. 3) and another of the outermost flanges has double folded elements (see "double folded" at rightmost extent of FIG. 3) on an opposite side of the flange such that the opposing sides of two identical panels may be interlockably mated with one another.  

As per claim 15, Hartman teaches a structural member (corrugated sheet 10, FIG. 3) extending along a longitudinal axis comprising a uniform thickness plate having a series of top flanges (see "pattern" of crests 12 and sections of cover 50, FIG. 3) and a series of bottom flanges (valleys 14, FIG. 3); 
wherein the series of top flanges (see series of crests 12 and sections of cover 50, FIG. 3) includes flanges and --the-- series of bottom flanges (valleys 14, FIG. 3) [[include]] --includes--  flanges, [[the flanges]] --each flange-- being folded back onto itself to make up multiple folds defining a switch-back (see "single switch-back" at 53) configuration about an axis parallel to the longitudinal axis to provide greater resistance to buckling in response to compressive forces (ridge 20 is recognized to resist buckling at least somewhat by distributing forces applied from above).;
wherein each top flange has a first and second end and each bottom flange has a first and second end, the first end of one bottom flange is directly connected by a sidewall or web (see "connected by" at least four vertically extending portions of dividing channel 40 and webbing 16, FIG. 3) to the second end of one top flange and the second end of the bottom flange is directly connected by a sidewall or web to the first end of a different top flange.

As per claim 18, Hartman teaches decking ("Flooring System" title) comprising 
a panel of uniform thickness sheet metal (corrugated sheet 10, FIG. 3) having a repeating pattern of top flanges (see "pattern" of crests 12 and sections of cover 50, FIG. 3) and bottom flanges (valleys 14, FIG. 3) connected by webs (see at least four vertically extending portions of dividing channel 40 and webbing 16, FIG. 3) therebetween, 
wherein at least one flange (50, FIG. 3) is folded from each end (see folds are 53, left side and 53, right side, FIG. 3) to make up multiple folds defining two separate spaced-apart switch-back (see "switch-back" at 53 on the left side spaced from "switch-back" at 53 on the right side) configurations with a gap therebetween providing a three deep layer flange (see two elements above and below the lead line at 53 and a third element at lead line at 15; this is recognized as "a three deep layer flange" as broadly claimed) in a stacked position (see sections of cover 50 stacked over 14) to increase the thickness of the flange and wherein the sheet metal is a single folded sheet with minimum discontinuities (see two "discontinuities" at embossments 17; these are recognized as "minimum discontinuities" as broadly claimed) thereby providing an aesthetically pleasing appearance.

Response to Arguments
Applicant's arguments filed 17 MAR. 22 have been fully considered but they are not persuasive..
As per the argument (p. 6-7):
In contrast to amended independent claim 1, Hartman discloses a flooring system having a cover with edges supported on the edges of crests and having elevated offsets, but is silent regarding a plurality of folded-layer segments adjacent to each other in a parallel stacked position. 
Hartman further teaches that the offsets 52 and edges 53 are not folded to be in a parallel stacked position as shown in Fig. 3 of Hartman.
the Examiner submits Hartman shows in FIG. 3 —which figures comprise a part of the written decription— these broadly introduced "segments" —or "segments", or faces, or bodies, or edges, or portions— are clearly "adjacent to each other" as they are connected; are necessarily "parallel" one another as they extend in a direction which enables placement of service lines; and are in a "stacked position" as they are combined one on top of another. Considered as a whole, Hartman shows "a plurality of folded-layer segments adjacent to each other in a parallel stacked position". Because the segments are indeed adjacent, and parallel, and stacked, they provide a plurality of open parallel conduits as described by Harman and as claimed by applicant. For this reason, particularly in view of the presently constructed claims, the inventive decking cannot be said to be novel.
As per Applicant’s supposition that “[Hartman] is silent regarding a first end and a second end of a top flange and bottom flange being directly connected by a sidewall and the series of flanges makes up multiple folds defining a switchback configuration” the Examiner submits this is precisely what Hartman claims as identified in the Office Action mailed 22 NOV. 21 and as identified herein.
 
As per the argument (p. 7):
claim 15… if the full length from each side of 14 is likened to the bottom flange and 12 is likened to the top flange, then the likened elements of Hartman do not disclose or suggest the claimed features of amended independent claim 15 such as having multiple folds defining a switch-back configuration and being directly connected by a sidewall or web to a different flange.
the Examiner submits the argued "multiple folds" are actually introduced as "the series of top flanges includes flanges and --the-- series of bottom flanges [[include]] --includes--  flanges, [[the flanges]] --each flange-- being folded back onto itself to make up multiple folds defining a switch-back configuration". From this complete understanding of the claim, it is clear Hartman has these features as indentified in the instant rejection. Each angle between elements in Harman can reasonably broadly interpreted as a fold. Hartman makes clear the elements are sheet metal and sheet metal is well known to be shaped by folding, hence, each of the plurality of angles must be considered "folds".
Further, each of the elements shown in FIG. 3 are inherently connected at least somewhat by their mating surfaces and are described as "interconnected corrugated sheets" (4:62).

As per the argument (p. 8):
claim 18… the structure of the flange has multiple folds to define two separate switch-back configurations having a three deep layer flange. Hartman does not disclose or suggest such claim features….
[and] is silent regarding a structure of a flange having multiple folds to define two separate switch-back configurations having a three deep layer flange. 
the Examiner submits Hartman clearly has folds as above identified —namely sheet metal is well known to derive shape from being folded— and clearly has a three deep layer at the two elements above and below the lead line at 53 and a third element at lead line at 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635